Citation Nr: 0323100	
Decision Date: 09/08/03    Archive Date: 09/11/03

DOCKET NO.  96-00 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veteran Affairs (VA) disability benefits in the 
amount of $15,222.37.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel

INTRODUCTION

The veteran served on active duty from November 1970 to 
January 1973.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an August 1995 decision of the St. Petersburg, 
Florida Regional Office Committee on Waivers and Compromises 
(RO).  The veteran testified at a hearing before a Hearing 
Officer at the RO in January 1996.  In September 1997, the 
Board remanded the case to afford the veteran an opportunity 
to testify at another RO hearing, in light of an incomplete 
transcript due to a defective tape recording.  The veteran 
testified before a Hearing Officer at the RO in August 1998.

By decision dated in November 1999, the Board determined that 
there was no bad faith, misrepresentation or fraud in the 
creation of the debt and remanded the case to the RO for 
consideration of a waiver of recovery of the overpayment on 
the basis of equity and good conscience standards.  


FINDINGS OF FACT

1.  The veteran was incarcerated for a felony from September 
1989 to April 1994, which the RO became aware of in October 
1994.

2.  The veteran was at fault in the creation of the 
overpayment of disability benefits by virtue of his failure 
to timely report his incarceration while continuing to 
receive VA compensation; the VA is not at fault for the 
creation of the overpayment of disability benefits in the 
amount of $15,222.37.

3.  Reliance on VA compensation benefits did not result in 
relinquishment of a valuable right or the incurrence of a 
legal obligation.

4.  Recovery of the overpayment did not defeat the purpose 
for which compensation benefits were awarded.

5.  Recovery of the overpayment of compensation benefits 
would not deprive the veteran of the ability to provide for 
life's basic necessities.

6.  The failure to repay the debt would result in unfair gain 
to the veteran. 


CONCLUSION OF LAW

Recovery of the overpayment of VA disability benefits in the 
amount of $15,222.37 is not against equity and good 
conscience.  38 U.S.C.A. § 5302(a)(c) (West 2002); 38 C.F.R. 
§§ 1.963, 1.965 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to notify and to assist claimants for VA 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 
(2002).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the notice and duty-to-assist 
provisions of the VCAA do not apply to claims for waiver of 
recovery of overpayments.  Barger v. Principi, 16 Vet. App. 
132 (2002).

The veteran seeks waiver of recovery of an overpayment of 
disability benefits in the amount of $15,222.37.

In January 1976, the RO granted entitlement to nonservice-
connected pension benefits, effective July 29, 1975.  The 
veteran was notified of the award in a letter dated in May 
1976.  By letter dated in February 1986, the veteran was 
notified that his pension award had been amended.  A VA Form 
21-8768 was sent as an attachment to the notice letter, 
informing the veteran of the effect incarceration would have 
on his pension benefits.  Specifically, the veteran was 
informed that if he were incarcerated for a felony, his 
pension would be terminated beginning on the sixty-first day 
of such incarceration.  Amended award letters sent to the 
veteran in March and December 1987, April 1989, August 1990, 
March 1991 and February 1992 also attached VA Form 21-8768 
advising the veteran of the effect incarceration would have 
on his pension benefits.

By letter dated in June 1993, the veteran was advised that 
his award had been amended because it was determined that his 
30 percent compensation was the greater benefit and as of 
April 1, 1993, he would be paid disability compensation at 
that rate.  Attached was VA Form 21-8764 which informed the 
veteran that compensation benefits would be reduced upon 
incarceration in a Federal, State or local penal institution 
in excess of 60 days for conviction of a felony.  

In October 1994, the RO notified the veteran that his 
benefits would be reduced effective April 1, 1992, on the 
basis of his August 1994 notification that he had been 
divorced.  

In October 1994, the veteran indicated that he had been 
incarcerated and that he wife had divorced him.  He indicated 
that his mother had notified the Philadelphia, Pennsylvania 
RO of these facts in June 1991.  He also indicated that he 
had remarried in August 1994 and had one stepdaughter.

In November 1994, the veteran indicated for the first time 
that he had been incarcerated from January 1988 to April 4, 
1994.  

By letter dated in December 1994, the RO notified the veteran 
that, based on his notification of incarceration from January 
1988 to April 1994, his benefits would be terminated 
effective from the 61st day of confinement.  

In December 1994, the veteran submitted a statement 
indicating that he had been incarcerated from January 1989 to 
April 1, 1994.  He stated that the Federal prosecutor told 
him that the VA would be notified of his incarceration via 
his VA psychiatrist.

In May 1995, the penal institution notified the RO that the 
veteran had been committed to prison on September 7, 1989 and 
released on April 1, 1994.  

The overpayment in question was created because the veteran 
did not notify the RO on his incarceration from September 7, 
1989 to April 1, 1994.  The veteran has paid pension benefits 
and compensation benefits at the 30 percent rate during the 
period from November 7, 1989, to March 31, 1994, when in fact 
he was entitled to compensation benefits at the 10 percent 
rate during that period as the greater benefit. 

A veteran who is incarcerated in a federal, state, or local 
penal institution in excess of 60 days for conviction of a 
felony committed after October 7, 1980 and has a combined 
rating of 20 percent or more shall not be paid compensation 
in excess of the amount payable for a disability evaluated as 
10 percent disabling beginning on the 61st day of 
incarceration. 38 U.S.C.A. § 5313 (West 2002); 38 C.F.R. § 
3.665 (2002).

No pension shall be paid to or for an individual who has been 
imprisoned in a federal, state, or local penal institution as 
a result of conviction of a felony or misdemeanor for any 
part of the period beginning 61 days after the individual's 
imprisonment begins and ending when such individual's 
imprisonment ends. 38 U.S.C.A. § 1505(a) (West 2002); 38 
C.F.R. § 3.666 (2002).

The provisions of 38 U.S.C.A. § 5302(c) (West 2002) prohibit 
the waiver of a debt where there exists in connection with 
the claim for such waiver an indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver.  
Similarly, 38 C.F.R. § 1.965(b) (2002) precludes waiver upon 
a finding of (1) fraud or misrepresentation of a material 
fact, (2) bad faith, or (3) lack of good faith.

By decision dated in November 1999, the Board determined that 
waiver of recovery of the debt was not precluded as a result 
of fraud, misrepresentation of bad faith.  As a result, the 
Board's decision on appeal will be limited to the 
determination of whether or not waiver of recovery of an 
overpayment of compensation benefits is warranted on the 
basis of equity and good conscience.

If the debtor's conduct is deemed not to have constituted 
fraud, misrepresentation of a material fact, bad faith, or 
lack of good faith, the request for waiver will be evaluated 
pursuant to the principles of equity and good conscience 
found in 38 C.F.R. § 1.965(a) (2002).

"Equity and good conscience," will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
equity and good conscience means arriving at a fair decision 
between the obligor and the Government.  In making this 
determination, consideration will be given to the following 
elements, which are not intended to be all-inclusive:

(1) Fault of debtor.  Where actions of 
the debtor contribute to creation of the 
debt.

(2) Balancing of faults.  Weighing fault 
of debtor against Department of Veterans 
Affairs fault.

(3) Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

(4) Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

(5) Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

(6) Changing position to one's detriment.  
Reliance on Department of Veterans 
Affairs benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

See 38 C.F.R. § 1.965 (2002).

Based on a review of the claims file and having considered 
the contentions and testimony of the veteran, it is clear 
that the veteran was at fault in the creation of the debt 
because of his failure to notify VA of his incarceration.  
The record shows that the VA repeatedly sent the veteran VA 
Form 21-8768, attached to award letters, which clearly 
informed him that if he were incarcerated for a felony, his 
pension benefits would be terminated beginning on the sixty-
first day of such incarceration.  In July 1993, he was 
notified that his award had been amended to compensation at 
the 30 percent rate as the greater benefits and he was 
notified that compensation benefits would be reduced if he 
were incarcerated.  The evidence shows that the veteran 
submitted Improve Pension Eligibility Verification Reports 
(EVR) in June and July 1990, February 1992 and March 1993, on 
which he indicated a residential address and did not inform 
the VA that he was incarcerated.  He also completed and 
submitted Declaration of Status of Dependants forms in 
September 1990 and March 1992 which again did not indicate 
that he was incarcerated.  In September 1991, he submitted a 
statement advising the VA that he had moved to Florida and 
once again showed a residential address.  

While the veteran has contended that his nonservice-connected 
psychiatric condition affected his ability to understand the 
notification requirement, he testified that during the time 
he was incarcerated that he filled out some of the forms 
submitted and that he signed all of the forms submitted.  He 
testified that he was brought the forms while in prison and 
signed them.  Since the overpayment at issue resulted solely 
from the veteran's failure to notify VA promptly of his 
incarceration, and since he continued to receive VA 
disability benefits to which he knew, or should have known, 
that he was not entitled, there is no basis to conclude that 
his actions did not overwhelmingly contribute to the creation 
of the debt.  No fault can be attributed to the VA with 
respect to the creation of the debt.

The Board must consider whether reliance on benefits resulted 
in relinquishment of a valuable right or the incurrence of a 
legal obligation.  The veteran has not contended, nor does 
the evidence show, that he had relinquished a valuable right 
or incurred a legal obligation in reliance on his VA 
benefits.

Another factor to be considered is whether recovery of the 
overpayment would defeat the purpose for which the benefits 
are intended.  In this case the veteran was not entitled to 
additional disability compensation in excess of that paid at 
the 10-percent rating during the period of his incarceration 
and, and recovery of the debt would not defeat the intended 
purpose of the benefits.

The Board also finds that failure to make restitution would 
result in unfair gain to the veteran because he received 
monetary benefits to which he was not entitled.  The VA made 
erroneous payments of VA disability benefits based on 
incorrect information which the appellant failed to rectify, 
and he, in turn, benefited.

In addition, the Board must also consider whether recovery of 
the debt would result in financial hardship to the veteran.  
In January 1995, the veteran submitted a financial status 
report indicating that he monthly income was $914 solely from 
VA and Social Security benefits.  He indicated that his 
monthly expenses were $1,480, including $324 on an $8,000 car 
loan for a car purchased in August 1994.  In August 1995, he 
submitted a financial status report showing that his total 
income was $1,064 and that his monthly expenses were $1,278.  
It was indicated that monthly expenses included $328 for a 
car loan.  He reported that he had no cash in the bank and 
did not own any real estate.

In February 2000, the veteran submitted a financial status 
report showing that his total monthly income was $967 from VA 
and Social Security benefits.  He also indicated that his 
spouse currently had no income but that she had worked part 
time from May to November 1999.  He reported total monthly 
expenses of $1,558, including $155 for installment contracts 
or other debt.  He reported that he had $7 cash on hand, a 
car valued at $3,000 and that he owned a house valued at 
$90,000.  

With respect to undue hardship, the record shows that the 
veteran was again incarcerated in August 1999 with a 
scheduled release date of March 2005.  As such the prison is 
providing his basic necessities.  While he might not be able 
to immediately pay the debt, it is not shown that future 
payment of the debt, perhaps after release from prison, will 
deprive him of necessities of life.  Undue hardship is not 
shown.  The Board also notes that the apportionment claim of 
the veteran's spouse was denied in November 2002 because she 
and the veteran failed to submit income and expense 
information requested by the RO.  

In sum, it is clear that the elements of the equity and good 
conscience standard clearly favor recovery of the overpayment 
by VA.  There was fault on the part of the veteran in the 
creation of the debt with no fault on the part of the VA with 
respect to the overpayment.  There is no evidence of undue 
hardship and no change in position to the veteran's 
detriment.  Further, there would be unjust enrichment.  It is 
recognized that the elements as discussed are not all 
inclusive; however, the veteran has not advanced any other 
facts which would be of any significance in applying the 
equity and good conscience standard.  Having considered all 
of the equities in this case, the Board concludes that waiver 
of recovery of the overpayment of disability benefits in the 
amount of $15,222.37 is not warranted.


ORDER

Waiver of recovery of the overpayment of VA disability 
benefits in the amount of $15,222.37 is denied. 


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

